Citation Nr: 1035093	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied a total 
disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On his claim for a TDIU, the Veteran indicated that his knee, 
shoulder, and elbow disabilities prevent him from securing or 
following any substantially gainful occupation.  

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. 
§ 4.16(a).

In this case, service connection is in effect for hypertension 
(rated as 30 percent), posttraumatic stress disorder (PTSD) 
(rated as 30 percent), coronary artery disease (rated as 30 
percent), diabetes mellitus (rated as 20 percent), a right knee 
disability (rated as 10 percent), urticaria (rated as 10 
percent), diabetic retinopathy with cataracts (rated as 10 
percent), diabetic neuropathy of the right arm (rated as 10 
percent), diabetic neuropathy of the left arm (rated as 10 
percent), diabetic neuropathy of the right leg (rated as 10 
percent), and diabetic neuropathy of the left leg (rated as 10 
percent), for a combined 90 percent evaluation.  

Initially, the Board notes that service connection is not in 
effect for a shoulder or elbow disability, as listed on the 
Veteran's claim for a TDIU.

The Board next notes that, although it appears that the Veteran 
does not have a single disability ratable at 40 percent or more, 
under 38 C.F.R. § 4.16(a), he has several disabilities that are 
considered as one disability which exceed the 40 percent 
standard.  As disabilities affecting the cardiovascular-renal 
system, hypertension (rated as 30 percent) and coronary artery 
disease (rated as 30 percent) yield a single disability rated as 
50 percent.  As disabilities resulting from common etiology, 
diabetes mellitus (rated as 20 percent), diabetic retinopathy 
with cataracts (rated as 10 percent), diabetic neuropathy of the 
right arm (rated as 10 percent), diabetic neuropathy of the left 
arm (rated as 10 percent), diabetic neuropathy of the right leg 
(rated as 10 percent), and diabetic neuropathy of the left leg 
(rated as 10 percent) also yield a single disability rated as 50 
percent, even without the bilateral factor.  Thus, with a 
combined rating of 90 percent, the Veteran meets the percentage 
standards under 38 C.F.R. § 4.16(a).  The remaining question is 
whether his service-connected disabilities, alone or in the 
aggregate, prevent him from securing or following a substantially 
gainful occupation.

An October 2007 VA general medicine examination report reflects 
the examiner's opinion that, notwithstanding the Veteran's 
nonservice-connected right arm disability and advancing age, the 
Veteran's service-connected disabilities do not render him to 
have total social and occupational impairment.  The examiner 
attributed the Veteran's limitations to ongoing chronic back and 
right upper extremity pain.  However, the report reflects that 
the examiner only considered the following service-connected 
disabilities: hypertension, right knee disability, diabetes 
mellitus, urticaria, diabetic neuropathy of the upper and lower 
extremities.  The report does not reflect that the examiner 
considered the Veteran's coronary artery disease, which was not 
service-connected at that time, or PTSD.

An October 2007 VA psychiatric examination report reflects the 
examiner's opinion that the Veteran is capable of performing work 
from a mental health point of view.  The examiner noted that the 
Veteran's physical problems need to be taken into account 
concerning his possibly returning to work, from a mental health 
point of view.  The examiner then noted that he was unable to 
make any specific comment about the Veteran's capacity to perform 
physical labor as a result of his multiple medical problems.

A November 2007 addendum to a VA eye examination report reflects 
the examiner's opinion that there is no evidence that the 
Veteran's diabetic retinopathy with cataracts is causing 
functional, social, or occupational impairment.  

Given the above, the record does not contain a competent medical 
opinion on whether all of the Veteran's service-connected 
disabilities in the aggregate prevent him from securing or 
following a substantially gainful occupation.  Thus, the RO 
should obtain a supplemental opinion that addresses this 
question.  As the above examination reports are almost three 
years old, to ensure a contemporaneous and thorough evaluation, 
the RO should schedule the Veteran for a VA examination to 
determine the current severity of his service-connected 
disabilities.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claim.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).  In this regard, the record contains treatment reports 
from the Hampton VA Medical Center (VAMC) through December 2007.  
As they may be pertinent to the appeal, the RO should obtain any 
treatment reports from the above facility since January 2008.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim.  The RO should assist him in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  In any event, the RO 
should obtain any treatment reports from the 
Hampton VAMC since January 2008.

2.  The RO should then schedule the Veteran 
for a VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the impact of the Veteran's 
service-connected conditions (hypertension, 
PTSD, coronary artery disease, diabetes 
mellitus, a right knee disability, urticaria, 
diabetic retinopathy with cataracts, and 
diabetic neuropathy of the upper and lower 
extremities) on his ability to work.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination and the entire claims file should 
be reviewed in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

The examiner is asked to comment on the 
Veteran's impairment due to the symptoms and 
manifestations associated with each of the 
service-connected conditions (as listed 
above).  In considering the impairment 
associated with each of the service-connected 
conditions, the examiner should provide an 
opinion on whether the service connected 
condition(s), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
All findings and conclusions should be set 
forth in a legible report.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

